AGREEMENT

 

Exhibit 10.1

 

Between the undersigned:

 

- The Company VALFIN, SA (“Valfin”)

 

A French Public Limited Company with a capital of €500,000

Whose registered office is at 24 Rue des Teinturiers, 84000 Avignon (France)

On the Avignon Trade and Companies Register under No 385 386 834

Represented by Mr Jean Patrice Daire,

 

ON THE ONE HAND.

 

AND

 

- The Company Q.E.P. Co. INC (“QEP”)

 

A Delaware company

Whose registered office is at 1081 Holland Drive, Boca Raton, Florida 33487
(USA)

Represented by its Chairman, Mr Lewis Gould

 

ON THE OTHER HAND.

 

PRELIMINARY STATEMENT

 

Both Mr Lewis Gould and Mr Jean Patrice Daire have the requisite, adequate legal
and contractual powers to enter into contracts on behalf of the companies they
represent in the transaction.

 

This agreement has, to better ensure its comprehension, been drawn up in the
languages used in the countries of the persons concerned, but that the document
in French shall prevail in event of any dispute and/or difficulty in
interpreting the agreement.

 

THE PARTIES THEN PRESENTED THE FOLLOWING PREAMBLE

 

This agreement establishes the bases for and the terms and conditions governing
the transfer of 8,200 shares of the 8,200 shares in existence comprising the
share capital of PRCI (“the Shares”), hereinafter called PRCI or the Company, of
which a brief description and the main characteristics are given hereafter by
Valfin.

 

As it consists of the transfer of shares in a French company, QEP states that it
is fully informed that a change in shareholder does not in any way change PRCI’s
obligations concerning both its assets and liabilities, which justifies the need
for a Liability and Asset Guarantee which is the purpose of another document.

 

HISTORY AND MAIN CHARACTERISTICS OF THE COMPANY PRCI

 

PRCI was founded as a limited company (SARL) by private contract dated 3 October
1984 in Serignan (France). A Special Meeting of shareholders on 15 December 1990
voted to transform it into a Public Limited Company (SA). PRCI is on the
Montpellier Trade and Companies Register under No 330 813 726.

 

The objects of the company are to buy and sell all types of electrical
equipment, all types of equipment used in masonry and any articles relating
thereon, the importation and exportation of any equipment relating to the
manufacture of electrical equipment, the design engineering and the exploitation
of commercial patents.

 



--------------------------------------------------------------------------------

Its main activity is the purchase and sale of tools for laying tiles and for use
in plumbing, and any articles related thereto.

 

The company’s registered office is at 111 Rue du Mas de Poraly, Zone
Industrielle, 34000 Montpellier. The Company does not own the premises it
occupies but is a lessee on a commercial lease a copy of which is annexed to the
Liability and Asset Guarantee.

 

The Company’s capital, at present €410,000.00, was increased on several
occasions, summarised on page 4 of the latest Articles of Incorporation approved
at the Mixed General Meeting of shareholders on 28 May 2004 and annexed to the
Liability and Asset Guarantee.

 

The capital is split into 8,200 fully paid up shares of a nominal value of
€50.00 (the “Shares”), held as follows:

 

-   Mr Jean Patrice Daire

   12 shares     

-   Mr Jean Christophe Condomines

   12 shares     

-   Mr Laurent Condominies

   12 shares     

-   The company VALFIN

   8,152 shares     

-   Mr Rene Condomines

   11 shares     

-   Mrs Marie Claude Condomines

   1 share       Its Board of Directors consists of:          

-   Mr Jean Patrice Daire

         

-   Mr Rene Condomines

         

-   Mr Jean Christophe Condomines

         

-   Mr Laurent Condomines

         

-   Mr Jean Paul Roosli

         

 

The Company’s financial year ends on 31 December each year and the Financial
Statements for the 12 months ending 31 December 2003 (“the Accounts”) were
approved by the AGM on 28 May 2004. It shows:

 

ð  Sales excluding tax of

   € 2,742,348

ð  Net book income of

   € 83,276

ð  A new financial position of

   € 827,008

 

PRCI’s most important customer, the company Leroy Merlin, represents 70% of its
sales

 

The Company’s Balance Sheet drawn up to the same date shown assets of €88,146.00
under the item Other holdings. This was made up of shares in its subsidiary
COMETEL. COMETEL was dissolved without being wound up following the transfer of
all its assets and liabilities to PRCI, approved by its shareholder on 30 June
2004, and completed without any objection of any third party.

 

THE PARTIES THEN AGREED AS FOLLOWS:

 

On the terms and subject to the conditions set out in this Agreement, QEP
undertakes to acquire the 8,200 shares in PRCI.

 

VALFIN undertakes to sell to QEP the 8,152 shares it owns and guarantees the
transfer of the remaining 48 shares held by minor shareholders, all shares being
transferred cum rights and free of all charges, liens and encumbrances.

 

PRICE

 

The price for all the shares in the Company is ONE MILLION FOUR HUNDRED THOUSAND
EUROS (€1,400,000.00), i.e. ONE HUNDRED AND SEVENTY EUROS, SEVENTY-THREE
EUROCENTS (€170.73) per share based on the Balance Sheet as of 31 December 2003
and approved by the Annual General

 

-2-



--------------------------------------------------------------------------------

Meeting of shareholders on 28 May 2004 and on the situation shown in the
accounts drawn up on 30 June 2004 in the form of a Balance Sheet, duly certified
by the Statutory Auditor, showing net assets of at least EIGHT HUNDRED AND
TWENTY-SEVEN THOUSAND AND EIGHT EUROS (€827,008).

 

These accounts were prepared in accordance with accounting principles and
standards used to date. It takes account of the entries concerning the transfer
of all COMETEL’s assets and liabilities. It shall not give rise to any increase
in the price agreed above notwithstanding any rise in the Company’s net assets
as compared with the reference situation, i.e. €827,008.00. However, a fall in
net assets as at 30 June 2004 would have required that the price of ONE MILLION
FOUR HUNDRED THOUSAND EUROS (€1,400,000.00) be adjusted by one euro for every
one euro by which the net assets would have been below €827,008.

 

The share transfers are made cum rights, i.e. QEP shall have the sole right to
all dividends distributed after the sale even when they are based on results for
periods prior to the transfer. In this respect it is duly noted that the Company
has received grants and/or subsidies from the State and/or local authorities on
condition that it does not distribute profits in the year it receives the said
grants or subsidies.

 

PAYMENT ON ACCOUNT OF THE PRICE

 

On signature of this document, a payment on account of 5% of the PRICE SHALL BE
MADE AND HELD IN A BLOCKED ACCOUNT BY Mr Chavanne, who prepared this document,
i.e. an amount of SEVENTY THOUSAND EUROS (€70,000). This shall be credited
against the 40% to be paid cash below.

 

PAYMENT

 

Some 40% of the price shall be paid in cash on Completion, and payment of the
balance shall be spread over the four following years as follows:

 

FOUR HUNDRED AND NINETY THOUSAND EUROS (€490,000.00) shall be paid by QEP on the
day the share transfer orders or any equivalent documents are signed which
together with the €70,000 paid directly to Master Philippe CHAVANNE (which he
shall release to the sellers) constitute 40% of the initial price, i.e.
€560,000.

 

Given VALFIN’s dominant majority shareholding, as well as its role as sole
guarantor of PRCI’s liabilities, the minority shareholders shall be paid in full
out of the first payment and shall thus receive the following amounts:

 

-   Mr Jean Patrice Daire

   € 2,048.76

-   Mr Jean Christophe Condomines

   € 2,048.76

-   Mr Laurent Condomines

   € 2,048.76

-   Mr Rene Condomines

   € 1,873.03

-   Mrs Marie Claud Condomines

   € 170.73

 

The balance, i.e. FIVE HUNDRED AND FIFTY-ONE THOUSAND, EIGHT HUNDRED AND NINE
EUROS AND NINETY-SIX EUROCENTS (€551,809.96) shall be paid to VALFIN (i) up to
FOUR HUNDRED AND EIGHTY-ONE THOUSAND, EIGHT HUNDRED AND NINE EUROS AND
NINETY-SIX EUROCENTS (€481,809.96) by QEP by certified cheque issued on a
European financial establishment regularly represented and installed on French
territory and (ii) up to SEVENTY THOUSAND EUROS (€70,000) by Master Philippe
CHAVANNE, as agreed above.

 

The remaining part of the price (EIGHT HUNDRED AND FORTY THOUSAND EUROS
(€840,000.00)) shall be paid to VALFIN in four equal annual instalments on the
anniversary date of completion of this agreement each year and for the first
time in 2005. It is expressly agreed and accepted that the balance shall bear
interest at the EURIBOR 3 month rate.

 

-3-



--------------------------------------------------------------------------------

Any payment not made on any of the dates the instalments are due shall bear
interest on the outstanding balance by right at the rate at which partners’
current accounts in French companies may be remunerated as authorised by the tax
authorities plus two points.

 

As a guarantee that the price will be paid in full, the Shares less 10 shares
(i.e. 8,190 shares) will be allotted to an escrow account, on Completion, in
accordance with the terms and conditions of the instruction letter handed over
by QEP to VALFIN and set out in Schedule 3 (the “Escrow Letter”).

 

LIABILITY AND ASSET WARRANTY AND GUARANTEE

 

At the same time as it signs this Agreement VALFIN undertakes to sign a
Liability and Asset Guarantee, identical to that annexed to this Agreement
(Schedule 1).

 

The maximum possible financial consequences of this Liability Guarantee shall,
by express agreement between the parties, be limited to the price paid or
payable to VALFIN. On each date payments are due, the June 2004 accounts will be
updated, and the balance paid. All amounts duly claimed by QEP under the
Liability Guarantee in accordance with the procedures described therein, may be
deducted from the instalment due by QEP, either wholly or in part, on its own
sole initiative and held in a blocked account until full and final settlement of
the dispute and/or any related litigation.

 

SHAREHOLDER’S CURRENT ACCOUNT

 

Valfin holds a shareholders’ current account with the Company with a balance of
TWO HUNDRED THOUSAND EUROS (€200,000).

 

Payment of this current account shall be paid back to VALFIN as to SEVENTY
THOUSAND EUROS (€70,000) on Completion . The balance (€130,000) will be paid
under the same conditions as the balance of the price of the shares. It shall
bear interest in the same way, i.e. EURIBOR 3 months.

 

MANAGEMENT BODIES

 

PRCI is a French Public Limited Company with a Board of Directors. The existing
directors have already agreed to respect the directives issued by QEP. All the
directors undertake to resign without delay on first request from the majority
shareholder.

 

SELLERS’ OBLIGATIONS

 

Between the date of this agreement and the Date of Completion, VALFIN
undertakes, for itself and on behalf of the other sellers, to allow the
accountants appointed by QEP to carry out a financial review of the financial
situation of PRCI at 30 September 2004, available by 5 October 2004, and in this
respect to have access to the financial information, the employees of PRCI and
the working papers of the auditors in relation to PRCI.

 

COMPLETION

 

Completion shall occur no later than 29 October 2004, or otherwise with a prior
written consent of the parties, when:

 

(a) VALFIN shall hand over to QEP or its representative:

 

  (i) the share transfer forms for the Shares executed and signed by each
shareholder and the tax forms no 2759;

 

  (ii) the share register of the Company and the shareholders’ accounts;

 

  (iii) the register of the minutes of the shareholders’ and board of directors’
meetings and the board attendance book of the Company and the register of the
minutes of the shareholders’ meetings of Cometel;

 

-4-



--------------------------------------------------------------------------------

  (iv) the letters of resignation of all the directors of the Company other than
those requested by QEP to continue, and resignation letters of the statutory
auditors of the Company;

 

  (v) a certified copy of the minutes of the board of directors’ meeting of the
Company convening the shareholders of the Company in an ordinary shareholders’
meeting which is to meet on the Date of Completion;

 

  (vi) a release of any and all charges over the Shares or any asset of the
Company or Cometel;

 

  (vii) a release of any and all guarantees given by the Company or Cometel to
any other person for the liabilities or performance of VALFIN or any company in
the group of companies of which VALFIN is a member;

 

  (viii) a non competition covenant signed by each shareholder, pursuant to the
attached model (Schedule 2);

 

  (ix) a waiver, given by Mr Norbert Warrau, of his right to subscribe for
shares on an increase in share capital of PRCI as provided by an amendment to
his employment contract dated 2 January 2003, in a satisfactory form to QEP;

 

(b) QEP shall pay that part of the price payable on Completion and shall hand
over to VALFIN the escrow instruction letter, in accordance with the attached
model (Schedule 3), and

 

(c) VALFIN will have complied with its obligations set out in the above
paragraph “Sellers’ obligations”. The financial situation of PRCI on Completion
will not be materially and adversely different to the position disclosed by the
June 2004 accounts.

 

If any obligation at Completion is not fulfilled VALFIN shall remain obliged to
satisfy that obligation.

 

If the provisions of the c) above are not fully complied with, QEP shall not be
obliged to complete the sale and purchase of the Shares and shall be entitled to
elect (i) to rescind this agreement, without liability on the part of QEP, the
amount of €70,000 paid to Philippe Chavanne by QEP being released to QEP, or
(ii) defer the Date of Completion, or (iii) to proceed to the acquisition of the
Shares, without prejudice to its rights under this agreement.

 

COSTS

 

Each party shall bear its own costs, fees and expenses in relation to its
counsel or advisers. The registration fees shall be paid by QEP.

 

ELECTION OF DOMICILE

 

For the execution of this agreement and what may arise therefrom, the parties
elect domicile at their respective addresses given above.

 

LANGUAGE AND APPLICABLE LAW

 

Given that there are two agreements, one in the language of each of the parties,
it is agreed that the document in French shall prevail in event of difficulty in
its interpretation or implementation the parties declare that this Agreement is
governed by and is to be interpreted in accordance with French law and that only
French courts applying French law shall be deemed competent in event of any
litigation between them.

 

Sign in

On

 

-5-